The appeal herein is from an order of the Circuit Court denying an application for temporary alimony and suit money in a suit for divorce by appellant against appellee.
In an opinion filed December 9, 1933, we held in effect that the marital relation once existing between the parties hereto had been annulled by the Supreme Court of the State of New York and that such annullment had become final and was resadjudicata as to the parties and the subject matter herein.
On Petition for Rehearing our attention is directed to the fact that said annullment proceedings in the Supreme Court of the State of New York was discontinued, vacated, and set aside, and that the parties thereto were restored to their marital status.
On rehearing a majority of the Court have reached the conclusion that this question should not be foreclosed against appellant on this collateral attack without opportunity to litigate that question on the merits. We express no opinion as to any other question that may be presented from the record.
The judgment below is therefore affirmed on rehearing without prejudice to the parties or either of them to litigate *Page 237 
on the merits the question of the effect of the discontinuance and vacation of the annullment proceedings in the Supreme Court of New York on the marital status of the parties to this cause.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.